          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 1 of 9 Page ID #:220

                                                                Note changes made by the Court at p.8.
              1    William L. Haluck, Esq. (SBN 80146)
                   Zachary Schwartz, Esq. (SBN 286498)
              2    Koeller, Nebeker, Carlson & Haluck, LLP
                   3 Park Plaza, Suite 1500
              3    Irvine, CA 92614-8558
                   949-864-3400; fax: 949-864-9000
              4    Email: bill.haluck@knchlaw.com
                   zachary.schwartz@knchlaw.com
              5

              6
                   Attorneys for Defendant
              7    COUNTY OF ORANGE
              8                         UNITED STATES DISTRICT COURT
              9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
             10

             11    KIRK PRICE II; TIMORRA ROGO                  Case No.: 8:20-CV-00832-JVS (KESx)
                   and MELANIE STERNOD, as                      Assigned to: Hon. James V. Selna
             12    Guardian ad Litem for KIARA                  Crt. Rm: 10C
                   SIMONE PRICE;                                Magistrate Judge: Karen E. Scott
             13                                                 Crt. Rm: 6D
                                Plaintiffs,
             14                                                 [PROPOSED] ORDER RE:
                   v.                                           STIPULATION FOR
             15                                                 PROTECTIVE ORDER
                   COUNTY OF ORANGE, a
             16    Governmental Entity; and DOES 1-50,          Action Date:        4/29/20
                                                                Trial Date:         8/17/21
             17                 Defendants.
             18

             19
                         The Court has received and considered Plaintiffs KIRK PRICE II,
                   TIMORRA ROGO, and MELANIE STERNOD, as Guardian ad Litem for KIARA
             20
                   SIMONE PRICE (collectively “Plaintiffs”) and Defendant COUNTY OF
             21
                   ORANGE’S (“Defendant”) (collectively referred to as “the Parties”) Joint
             22
                   Stipulation for a Protective Order. The Court finds that the Parties have shown good
             23
                   cause and the Court orders as follows:
             24
                   1.    INTRODUCTION
             25
                         1.1.   Purposes and Limitations
             26
                         Discovery in this action is likely to involve production of confidential,
             27    proprietary, or private information for which special protection from public
             28
                                                            1              Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                               [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 2 of 9 Page ID #:221



              1    disclosure and from use for any purpose other than prosecuting this litigation may
              2    be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
              3    enter the following Stipulated Protective Order. The Parties acknowledge that this
              4    Order does not confer blanket protections on all disclosures or responses to
              5    discovery and that the protection it affords from public disclosure and use extends
              6    only to the limited information or items that are entitled to confidential treatment

              7    under the applicable legal principles. The Parties further acknowledge, as set forth
                   in Section 8.3, below, that this Stipulated Protective Order does not entitle them to
              8
                   file confidential information under seal; Civil Local Rule 79-5 sets forth the
              9
                   procedures that must be followed and the standards that will be applied when a
             10
                   Party seeks permission from the court to file material under seal.
             11
                         1.2.   Good Cause Statement
             12
                         This action involves the in-custody death of decedent Kirk Price. All deaths
             13
                   of inmates in the Orange County Jail are investigated confidentially by the Orange
             14
                   County District Attorney’s Office (“OCDA”) to determine any criminal
             15    wrongdoing by the Orange County Sheriff’s Department. The OCDA also
             16    investigates and prosecutes any underlying crimes committed by inmates resulting
             17    in the death. The OCDA collects and reviews evidence, and makes findings,
             18    prepares summaries of witness interviews and reports. At the conclusion of the
             19    investigation, the OCDA prepares a Confidential Investigative Report that is
             20    labeled confidential and kept confidential, while a formal letter is sent to the
             21    Orange County Sheriff’s Department discussing and summarizing the findings of
             22    the investigation. These letters are publically available on the OCDA website.
             23          The OCDA investigation into the in-custody death of Kirk Price is presently

             24
                   ongoing. Kirk Price was assaulted by another inmate, and thus the OCDA is also
                   conducting concurrent murder investigation. In order to facilitate discovery, but
             25
                   also maintain the confidentiality of the investigation and protect the integrity of the
             26
                   investigatory process and any criminal prosecutions, the Parties hereby agree that
             27
                   good cause exists to enter into a protective order for the materials collected by the
             28
                                                             2             Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 3 of 9 Page ID #:222



              1    OCDA and the contents of the Confidential Investigative Report to allow disclosure
              2    to limited persons identified herein and protect from public disclosure.
              3          Evidence collected by the OCDA during the in-custody death investigation
              4    includes surveillance video of the incident showing the assault upon Kirk Price and
              5    the deputies and medical staff responding to the scene. Several other non-party
              6    inmates are depicted in the video. The Defendant has an obligation to protect the

              7    privacy interests of non-party inmates. These non-party inmates who appear in the
                   video have privacy interests and should not have video of them in jail publicly
              8
                   disclosed. Video of these non-party inmates while in jail could be particularly
              9
                   embarrassing for those inmates. Every effort should be made to protect the privacy
             10
                   of these non-party inmates.
             11
                         Accordingly, to expedite the flow of information, to facilitate the prompt
             12
                   resolution of disputes over privacy and confidentiality of discovery materials, to
             13
                   adequately protect information the parties are entitled to keep confidential and
             14
                   private, to ensure that the parties are permitted reasonable necessary uses of such
             15    material in preparation for and in the conduct of trial, to address their handling at
             16    the end of the litigation, and serve the ends of justice, a protective order for such
             17    information is justified in this matter. It is the intent of the Parties that information
             18    will not be designated as confidential for tactical reasons and that nothing be so
             19    designated without a good faith belief that it has been maintained in a confidential,
             20    non-public manner, and there is good cause why it should not be part of the public
             21    record of this case.
             22    2.    DEFINITIONS
             23          2.1    Action: the above-captioned lawsuit Kirk Price II, et al. v. County of

             24
                   Orange, USDC Case No. 8:20-cv-00832-JVS (KES).
                         2.2    Counsel: Counsel of Record and House Counsel (as well as their
             25
                   support staff).
             26
                         2.3    Disclosure or Discovery Material: all items or information, regardless
             27
                   of the medium or manner in which it is generated, stored, or maintained (including,
             28
                                                              3              Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                                 [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 4 of 9 Page ID #:223



              1    among other things, testimony, transcripts, and tangible things), that are produced
              2    or generated in disclosures or responses to discovery in this matter.
              3          2.4    Expert: a person with specialized knowledge or experience in a matter
              4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
              5    an expert witness or as a consultant in this Action.
              6          2.5    House Counsel: attorneys who are employees of a party to this Action.

              7    House Counsel does not include Outside Counsel of Record or any other outside
                   counsel.
              8
                         2.6    Non-Party: any natural person, partnership, corporation, association, or
              9
                   other legal entity not named as a Party to this action.
             10
                         2.7    Outside Counsel of Record: attorneys who are not employees of a
             11
                   party to this Action but are retained to represent or advise a party to this Action and
             12
                   have appeared in this Action on behalf of that party or are affiliated with a law firm
             13
                   which has appeared on behalf of that party, and includes support staff.
             14
                         2.8    Party: any party to this Action, including all of its officers, directors,
             15    employees, consultants, retained experts, and Outside Counsel of Record (and their
             16    support staffs).
             17          2.9    Producing Party: a Party or Non-Party that produces Disclosure or
             18    Discovery Material in this Action.
             19          2.10 Professional Vendors: persons or entities that provide litigation
             20    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
             21    demonstrations, and organizing, storing, or retrieving data in any form or medium)
             22    and their employees and subcontractors.
             23          2.11 Protected Material: all materials and evidence collected by the Orange

             24
                   County Sheriff’s Department and the Orange County District Attorney’s Office for
                   the in-custody death investigation involving decedent Kirk Price and the contents of
             25
                   a resulting Confidential Investigative Report, including but not limited to physical
             26
                   evidence of recorded interviews and surveillance video, that may be produced by
             27
                   Defendant in this action and marked “CONFIDENTIAL”.
             28
                                                             4               Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 5 of 9 Page ID #:224



              1          2.12 Receiving Party: a Party that receives Disclosure or Discovery
              2    Material from a Producing Party.
              3    3.    SCOPE
              4          The protections conferred by this Stipulation and Order cover not only
              5    Protected Material (as defined above), but also (1) any information copied or
              6    extracted from Protected Material; and (2) all copies, excerpts, summaries, or

              7    compilations of Protected Material.
                         Any use of Protected Material at trial shall be governed by the orders of the
              8
                   trial judge. This Order does not govern the use of Protected Material at trial.
              9
                   4.    DURATION
             10
                         Even after final disposition of this litigation, the confidentiality obligations
             11
                   imposed by this Order shall remain in effect until a Defendant agrees otherwise in
             12
                   writing or a court order otherwise directs. Final disposition shall be deemed to be
             13
                   the later of (1) dismissal of all claims and defenses in this Action, with or without
             14
                   prejudice; and (2) final judgment herein after the completion and exhaustion of all
             15    appeals, rehearings, remands, trials, or reviews of this Action, including the time
             16    limits for filing any motions or applications for extension of time pursuant to
             17    applicable law.
             18    5.    ACCESS TO AND USE OF PROTECTED MATERIAL
             19          5.1    Basic Principles.
             20          A Receiving Party may use Protected Material that is disclosed or produced
             21    by another Party or by a Non-Party in connection with this Action only for
             22    prosecuting, defending, or attempting to settle this Action. Such Protected Material
             23    may be disclosed only to the categories of persons and under the conditions

             24
                   described in this Order. When the Action has been terminated, a Receiving Party
                   must comply with the provisions of section 9 below (FINAL DISPOSITION).
             25
                         Protected Material must be stored and maintained by a Receiving Party at a
             26
                   location and in a secure manner that ensures that access is limited to the persons
             27
                   authorized under this Order.
             28
                                                              5             Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                                  [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 6 of 9 Page ID #:225



              1          5.2    Disclosure of Protected Material.
              2          Unless otherwise ordered by the court or permitted in writing by the
              3    Defendant, a Receiving Party may disclose Protected Material only to:
              4          (a)    the Receiving Party’s Counsel of Record in this Action, as well as
              5    employees of said Outside Counsel of Record to whom it is reasonably necessary to
              6    disclose the information for this Action;

              7          (b)    the officers, directors, and employees (including House Counsel) of
                   the Receiving Party to whom disclosure is reasonably necessary for this Action;
              8
                         (c)    Experts (as defined in this Order) of the Receiving Party to whom
              9
                   disclosure is reasonably necessary for this Action;
             10
                         (d)    the court and its personnel;
             11
                         (e)    court reporters and their staff;
             12
                         (f)    professional jury or trial consultants, mock jurors, and Professional
             13
                   Vendors to whom disclosure is reasonably necessary for this Action;
             14
                         (g)    the author or recipient of a document containing the information or a
             15    custodian or other person who otherwise possessed or knew the information;
             16          (h)    during their depositions, witnesses, and attorneys for witnesses, in the
             17    Action to whom disclosure is reasonably necessary; and
             18          (i)    any mediator or settlement officer, and their supporting personnel,
             19    mutually agreed upon by any of the parties engaged in settlement discussions.
             20          Any person above who is provided Protected Material is required to comply
             21    with the terms of this Stipulated Protective Order and may not further disclose
             22    Protective Material except as provided and allowed by this Stipulated Protective
             23    Order.

             24
                   6.    PROTECTED           MATERIAL              SUBPOENAED        OR      ORDERED
                   PRODUCED IN OTHER LITIGATION
             25
                         If a Party is served with a subpoena or a court order issued in other litigation
             26
                   that compels disclosure of Protected Material, that Party must:
             27
                         (a)    promptly notify in writing the Defendant. Such notification shall
             28
                                                               6          Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 7 of 9 Page ID #:226



              1    include a copy of the subpoena or court order;
              2          (b)    promptly notify in writing the party who caused the subpoena or order
              3    to issue in the other litigation that some or all of the material covered by the
              4    subpoena or order is subject to this Protective Order.          Such notification shall
              5    include a copy of this Stipulated Protective Order; and
              6          (c)    cooperate with respect to all reasonable procedures sought to be

              7    pursued by the Defendant whose Protected Material may be affected.
                         If the Defendant timely seeks a protective order, the Party served with the
              8
                   subpoena or court order shall not produce Protected Material before a determination
              9
                   by the court from which the subpoena or order issued, unless the Party has obtained
             10
                   the Defendant’s permission. The Defendant shall bear the burden and expense of
             11
                   seeking protection in that court of its confidential material and nothing in these
             12
                   provisions should be construed as authorizing or encouraging a Receiving Party in
             13
                   this Action to disobey a lawful directive from another court.
             14
                   7.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
             15          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
             16    Protected Material to any person or in any circumstance not authorized under this
             17    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
             18    writing the Defendant of the unauthorized disclosures, (b) use its best efforts to
             19    retrieve all unauthorized copies of the Protected Material, (c) inform the person or
             20    persons to whom unauthorized disclosures were made of all the terms of this Order,
             21    and (d) provide to the person or persons to whom unauthorized disclosures were
             22    made with a copy of this Stipulated Protective Order.
             23    8.    MISCELLANEOUS

             24
                         8.1    Right to Further Relief. Nothing in this Order abridges the right of any
                   person to seek its modification by the Court in the future.
             25
                         8.2    Right to Assert Other Objections. By stipulating to the entry of this
             26
                   Protective Order no Party waives any right it otherwise would have to object to
             27
                   disclosing or producing any information or item on any ground not addressed in
             28
                                                            7                Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 8 of 9 Page ID #:227



              1    this Stipulated Protective Order. Similarly, no Party waives any right to object on
              2    any ground to use in evidence of any of the material covered by this Protective
              3    Order.
              4          8.3    Filing Protected Material. A Party that seeks to file under seal any
              5    Protected Material must comply with Civil Local Rule 79-5. Protected Material
              6    may only be filed under seal pursuant to a court order authorizing the sealing of the

              7    specific Protected Material at issue. However, only the portions of documents,
                   including briefs, exhibits, or any other moving or opposing papers that contain
              8
                   Protected Material need to be filed accompanied by an application to file them
              9
                   under seal. If a Party's request to file Protected Material under seal is denied by the
             10
                   court, then the Receiving Party may file the information in the public record unless
             11
                   otherwise instructed by the court.
             12
                   9.    FINAL DISPOSITION
             13
                         After the final disposition of this Action, as defined in paragraph 4, within 60
             14
                   days of a written request by the Defendant, each Receiving Party must return all
             15    Protected Material to the Defendant or destroy such material. As used in this
             16    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
             17    summaries, and any other format reproducing or capturing any of the Protected
             18    Material. Whether the Protected Material is returned or destroyed, the Receiving
             19    Party must submit a written certification to the Defendant by the 60 day deadline
             20    that (1) identifies (by category, where appropriate) all the Protected Material that
             21    was returned or destroyed and (2) affirms that the Receiving Party has not retained
             22    any copies, abstracts, compilations, summaries or any other format reproducing or
             23    capturing any of the Protected Material. Notwithstanding this provision, Counsel

             24
                   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
             25
                   and trial exhibits, expert reports, attorney work product, and consultant and expert
             26
                   work product, even if such materials contain Protected Material. Any such archival
             27
                   copies that contain or constitute Protected Material remain subject to this Protective
             28
                                                             8             Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                                [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
          Case 8:20-cv-00832-JVS-KES Document 24 Filed 10/29/20 Page 9 of 9 Page ID #:228



              1    Order as set forth in Section 4 (DURATION).
              2

              3    10.   PUNISHMENT FOR VIOLATION OF THIS ORDER
              4          Any violation of this Order may be punished by any and all appropriate
              5    measures including, without limitation, contempt proceedings and/or monetary
              6    sanctions.

              7    IT IS SO ORDERED.
                   DATED: October 29, 2020               _________________________________
              8
                                                         Honorable Karen E. Scott
              9                                          Magistrate Judge
             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                         9             Case No. 8:20-CV-00832-JVS (KESx)
004.581:408598v1
                                             [PROPOSED] ORDER RE: STIPULATION FOR PROTECTIVE ORDER
